Citation Nr: 0617145	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  98-16 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967 and from August 1968 to May 1970.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in November 2003.  


FINDING OF FACT

The veteran's PTSD is currently manifested by irritability, 
angry outbursts, a restricted range of affect, problems with 
concentration, hypervigilance, an exaggerated startle 
response, flashbacks and nightmares, without evidence of 
delusions, hallucinations, or grossly inappropriate behavior.  


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in October 2005, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating, any questions as to the appropriate 
effective date to be assigned is rendered moot.  

The veteran is seeking a 100 percent schedular rating for his 
PTSD.  It is noted that service connection was granted for 
this disorder in 1988 when a 10 percent evaluation was 
assigned.  That evaluation remained in effect until the 
veteran's current claim, which was submitted in 1997.  By 
rating decision dated in August 1999, the veteran's 
evaluation was increased to 70 percent.  In November 1999 the 
RO granted entitlement to a total rating by reason of 
individual unemployability due to service connected 
disabilities, effective the date of increase of PTSD to 70 
percent disabling.  

An examination was conducted by VA in December 1998.  At that 
time, the veteran reported living with his girlfriend, whom 
he took to work in the morning, then returned home and sat in 
the house with the curtains pulled shut.  He watched very 
little television, but just sat and ruminated about his life, 
fantasizing about how things could have been better.  His 
last real job was in 1986.  Since that time, he had tried 
many jobs that lasted no more than a couple of months before 
he was either fired for fighting or mouthing off.  He stated 
that he did not take criticism well.  He and his girlfriend 
spoke of the veteran having nightmares almost every night.  
His girlfriend mentioned that he had struck her in his sleep 
and had actually tried to strangle her on one occasion.  He 
stated that he had no recollection of these events when he 
woke up.  He had a recurrent nightmare where his gun jammed 
when he was confronting a Viet Cong soldier.  He had four or 
five flashbacks of Vietnam per month, the last while he was 
driving, almost causing an accident.  He could not take being 
around crowds because "they're deadly," referring to his 
having been soldiers bunched together in Vietnam and killed 
by explosions.  He was most comfortable when he was alone.  
He could not tolerate loud noises and tried hard to control 
his temper.  

On mental status evaluation, the veteran looked his stated 
age and his clothes were casual and clean.  Speech was 
relevant and coherent and he was not pressured.  He was 
cooperative and non-evasive.  He sat nervously.  There was no 
evidence of obsession, compulsions or phobias.  The veteran 
said that he occasionally heard voices, which were of 
acquaintances and experiences from Vietnam.  He did report 
that he sometimes hallucinates during flashbacks.  When he 
heard helicopters he stated that he "actually see the 
jungle, hear the jungle sounds again."  He had no delusions 
and there was no evidence for any psychotic process.  He was 
distrustful of people in general, and the government in 
particular.  For this reason, he had been reluctant to 
attempt to get the evaluation of his PTSD raised until 
recently.  Affect was flat and mood was depressed.  He 
isolated himself in his home and said that he thought of 
suicide six or seven times per year.  He thought about 
driving into a bridge abutment so he would not have to deal 
with the matter of his PTSD evaluation while coming to the 
examination.  He said that he cried easily when watching 
movies or television, even films that were not related to war 
experiences.  His sleep was disturbed almost nightly by 
nightmares.  He avoided the woods and was unable to hunt, 
which he had done before he went to Vietnam.  He avoided 
malls and shopping centers and had no friends.  He stated 
that every time he got close to someone in Vietnam he lost 
them.  He trusted no one and was most comfortable when alone.  
He slept with a weapon next to his bed for protection and 
stated that he got up to check his doors and windows two to 
three times per night.  He had motion lights outside, his 
windows were barred and he had dogs in his backyard.  
Anything loud startled him.  He had low stress tolerance 
level.  He was oriented in all spheres.  Memory appeared to 
be within normal limits.  He was not successful with serial 
sevens and had trouble attending and concentrating.  Proverb 
interpretation was concrete.  Insight and judgment were fair.  
The pertinent diagnosis was PTSD, chronic severe.  His global 
assessment of functioning (GAF) score was 45.  The examiner 
stated that the veteran was clearly unable to relate to in 
any but a superficial way and that his symptoms precluded his 
ability to sustain employment.  His prognosis was poor.  

VA outpatient treatment records show that the veteran 
received intermittent therapy for his PTSD from 1999 to 2003.  
When last evaluated, he was given additional medication to 
help with his nightmares.  

An examination was conducted by VA in November 2005.  At that 
time, he reported that many of his symptoms had remained the 
same, but some had worsened.  In particular, he stated that 
he had increased problems with irritability, increasing 
nightmares and was more sensitive to startle response.  Since 
his last evaluation he had been arrested for possession of a 
controlled substance and had been entered into the 
correctional system in June 2004.  He was hoping for parole 
in August 2006.  He had been using cocaine and marijuana 
prior to prison, but since entering the system he had been 
abstinent.  He had been abstinent from using alcohol since 
2003; since being informed that he had cirrhosis of the 
liver.  He had last worked regularly in 1986.  He stated that 
he became very irritable and had problems with anger 
management.  He reported that he had been married, but had 
been separated from his former wife for many years.  He did 
have one child of 35 years old with who had had a fair 
relationship.  He lived with a girlfriend from 1996 until 
2003, when she left him.  He stated that prior to entering 
prison, he had no real social relationships.  Prior to 
entering the correctional system, he enjoyed motorcycling and 
music.  

On mental status examination, the veteran's was cooperative 
and his manner of relating was adequate.  He appeared his 
stated age and was casually dressed, if somewhat disheveled.  
His speech was fluid and the quality of his voice was clear.  
Both expressive and receptive language were adequate.  His 
thought processes were coherent and goal directed, with no 
evidence of obvious hallucinations, delusions, obsessions, or 
compulsions.  His affect was somewhat dysphoric, but 
otherwise appropriate to the content of the discussion.  His 
mood appeared dysthymic.  His sensorium was clear.  He 
appeared fully oriented to person, place, and time.  His 
attention and concentration were mildly impaired as evidenced 
by errors while performing simple calculations.  His memory 
skills appeared to be intact.  Insight was poor and judgment, 
based on history, appeared poor as well.  He related symptoms 
of a depressive disorder, reporting that there had been 
ongoing symptoms for several years as well as symptoms that 
seemed to come and go over time in an almost episodic nature.  
He reported that he currently experienced low mood, sense of 
guilt, hopelessness, loss of interest in things he liked, as 
well as irritability.  He also complained of low energy, 
feelings of worthlessness and low self-esteem.  He reported 
difficulty concentrating, less pleasure from life and social 
withdrawal.  He admitted to nihilistic ideation, but no 
homicidal ideation.  He did not related symptoms suggesting 
that he had ever experienced a manic episode.  He did not 
related symptoms suggesting a panic disorder, thought 
disorder, or cognitive dysfunction.  

The veteran reported recurring and intrusive distressing 
recollections at least once per week, recurring distressing 
dreams 5 to 6 times per week, and flashbacks 5 to 6 times per 
week.  He stated that darkness triggered flashbacks and that 
the smell of ammonia, which reminded him of latrine duty, 
increased his anxiety level.  He stated that he made efforts 
to avoid thoughts, feelings, or conversations associated with 
his experiences in service.  He had marked diminished 
interest in significant activities and had a felling of 
detachment or estrangement from others and a restricted range 
of affect.  He reported suffering from insomnia and woke up 2 
to 3 times per night.  He reported difficulty with 
irritability and angry outbursts as well as having difficulty 
with concentration, hypervigilance, and a significantly 
exaggerated startle response.  The diagnosis was PTSD, 
chronic, severe, and depressive disorder.  The GAF score was 
40.  The examiner stated that the veteran had serious 
symptoms of mental health problems strictly with regard to 
PTSD and reported nihilistic ideation that was attributed to 
the disorder of depressive disorder.  The GAF score of 40 was 
considered appropriate for the PTSD alone.  This was due to 
difficulty maintaining intimate relationships, having 
significant issues with irritability related to PTSD and poor 
judgment.  In the opinion of the examiner, the veteran would 
be unable to maintain gainful employment due to problems with 
irritability, angry outbursts, a restricted range of affect, 
problems with concentration, hypervigilance, and exaggerated 
startle response.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Code 9411 (1998).  

The examiners who evaluated the veteran during the pendency 
of his appeal agree that the veteran is unable to maintain 
employment due to his PTSD symptoms.  This inability to work 
has not, however, been due to gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; an intermittent inability 
to perform activities of daily living such as maintenance of 
minimal personal hygiene; disorientation to time or place; or 
memory loss for names of close relatives, his own occupation 
or his own name.  The veteran's disorder is manifested by 
irritability, angry outbursts, a restricted range of affect, 
problems with concentration, hypervigilance, an exaggerated 
startle response, flashbacks and nightmares.  These symptoms 
prevent him from working, but they do not reach the level of 
those manifestations for the 100 percent schedular 
evaluation.  As such the appeal must be denied.  


ORDER

A rating in excess of 70 percent for PTSD is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


